81129: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-03627: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81129


Short Caption:U.S. BANK N.A. VS. THUNDER PROPERTIES, INC. (NRAP 5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - NRAP 5 - U.S. Court of Appeals


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/29/2021 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:06/29/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeSFR Investments Pool 1, LLCDiana S. Ebron
							(Former)
						
							(Hanks Law Group)
						Jacqueline A. Gilbert
							(Former)
						Karen L. Hanks
							(Hanks Law Group)
						Chantel M. Schimming
							(Hanks Law Group)
						


AppellantU.S. Bank, N.A.Jamie K. Combs
							(Former)
						
							(Akerman LLP/Las Vegas)
						Rex D. Garner
							(Former)
						
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						


RespondentThunder Properties, Inc.Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						Jacqueline A. GilbertTimothy E. Rhoda
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentWestland Real Estate Development and Investments





Docket Entries


DateTypeDescriptionPending?Document


05/05/2020Filing FeeFiling fee due. (SC)


05/05/2020Order/IncomingFiled Certifying Question to Nevada Supreme Court. Received from U.S. Court of Appeals for the Ninth Circuit and the Honorables Ronald M. Gould, Carlos T. Bea, and Michelle T. Friedland, Circuit Judges. (SC)20-16906




05/11/2020Filing FeeReturned Filing Fee. Check No. 26001713 returned to Akerman LLP/Las Vegas. (SC)


07/23/2020Notice/IncomingFiled Notice of Appearance (Jamie K. Combs as counsel for Appellant). (SC).20-26905




09/11/2020Order/ProceduralFiled Order Accepting Certified Questions, Directing Briefing and Directing Submission of Filing Fee.  Appellant's Opening Brief due:  30 days.  The parties shall submit a joint appendix.  Respondents shall have 30 days from the date the opening brief is served to file and serve an answering brief.  Appellant shall then have 21 days from the date the answering brief is served to file and serve any reply brief.  Appellant and respondents shall each tender to the clerk of this court, within 14 days from the date of this order, the sum of $125, representing half of the filing fee.  (SC)20-33515




09/16/2020Filing FeeFiling Fee Paid. $125.00 from Roger P. Croteau & Associates, LTD.  Check no. 22936. (SC)


09/17/2020Filing FeeFiling Fee Paid. $125.00 from Akerman LLP.  Check no. 26001736. (SC)


10/06/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief & appendix due: October 26, 2020. (SC)20-36625




10/23/2020MotionFiled Appellant's Motion for Extension of Time (Second Request) (Opening Brief). (SC)20-39028




11/09/2020Order/ProceduralFiled Order.  Appellant has filed a motion for a second extension of time to file the opening brief.  The motion is granted. Appellant's opening and joint appendix brief due: November 25, 2020. (SC)20-40823




11/25/2020BriefFiled Appellant's Opening Brief. (SC)20-43169




11/25/2020AppendixFiled Appendix to Opening Brief - Volume 1. (SC)20-43170




12/15/2020MotionFiled Stipulation to Extend Time to File Answering Brief and Supplemental Appendix (First Request). (SC)20-45426




12/15/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondents' Answering Brief and Appendix due: January 27, 2021. (SC)20-45477




01/25/2021BriefFiled Respondent's Answering Brief.  (SC)21-02322




01/29/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Amicus curiae SFR Investments Pool 1, LLC's amicus brief due: February 16, 2021. (SC)21-02830




02/12/2021Order/Clerk'sFiled Amended Order Granting Telephonic Extension.  Pursuant to a telephonic request received on January 29, 2021, amicus curiae SFR Investments Pool 1, LLC shall have until February 16, 2021, to file and serve its amicus brief, accompanied by written consent to file the amicus brief that is signed by all parties, or to file a motion for leave to file an amicus brief and the proposed amicus brief.  (SC)21-04232




02/16/2021MotionFiled Stipulation and Consent to File Amicus Brief. (SC)21-04575




02/16/2021BriefFiled Brief of Amicus Curiae SFR Investments Pool 1, LLC, in Support Respondent's Brief. (SC)21-04576




02/17/2021MotionFiled Appellant's Unopposed Motion for Leave to Extend Time to File Reply Brief and Response to Amicus Brief. (SC)21-04744




02/18/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)21-04749




02/18/2021Notice/IncomingFiled Certification of Service of Unopposed Motion for Leave to Extend Time to File Reply Brief and Response to Amicus Brief. (SC)21-04785




02/26/2021Order/ProceduralFiled Order.  SFR Investments Pool 1, LLC has filed a stipulation by the parties providing written consent for it to file a brief of amicus curiae.  SFR filed the amicus brief, in support of respondent, on February 16, 2021. Appellant shall have 21 days from the date of this order to file and serve any reply brief.  Any response to the amicus brief shall be included within the reply brief.  Appellant's motion for an extension of time to file the reply brief is denied as moot.  (SC)21-05823




03/19/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  April 2, 2021.  (SC)21-08005




04/02/2021BriefFiled Appellant's Reply Brief. (SC)21-09627




04/02/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/17/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on June 29, 2021, at 11:30 a.m. in Las Vegas.  The argument shall be limited to 30 minutes. (SC)21-14088




05/26/2021Notice/IncomingFiled Notice of Appearance (Lilith V. Xara of the law firm of Akerman LLP as counsel for Appellant). (SC)21-15079




05/26/2021Notice/IncomingFiled Notice of Disassociation (Rex D. Garner and Jamie K. Combs are no longer associated with the law firm of Akerman LLP). (SC)21-15081




06/14/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-17000




06/15/2021Notice/IncomingFiled Amicus Notice of Appearance for Diana S. Ebron. (SC)21-17202




06/15/2021Notice/IncomingFiled Respondent's Notice of Appearance for Jacqueline A Gilbert. (SC)21-17222




06/29/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 81129. (SC)


12/08/2021AppendixFiled Amended Appendix to Opening Brief, Vol. 1. (SC)21-35008




02/03/2022Opinion/DispositionalFiled Authored Opinion. "Question answered." Before the Court En Banc. Author: Stiglich, J. Majority: Parraguirre/Stiglich/Hardesty/Herndon. Pickering, J., with whom Cadish and Silver, J.J., agree, concurring in part and dissenting in part. 138 Nev. Adv. Opn. No. 3. En Banc. (SC).22-03627




02/14/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Thunder Properties, Inc.'s Petition for Rehearing due:  March 8, 2022.  (SC)22-04953




03/07/2022MotionFiled Respondent's Unopposed Motion to Extend Time to File Petition for Rehearing (Second Request). (SC)22-07265




03/16/2022Order/ProceduralFiled Order.  Thunder Properties shall have until March 22, 2022, to file and serve any petition for rehearing.  If no petition for rehearing is timely filed, the clerk shall issue the remittitur.  (SC)22-08347




03/22/2022Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (REJECTED PER NOTICE ISSUED 3/22/22) (SC)


03/22/2022Notice/OutgoingIssued Notice Returning Rehearing Petition Unfiled. Filing fee was not submitted with petition. (SC)22-09048




03/22/2022Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)22-09050




03/22/2022Filing FeeFiling fee paid. E-Payment $150.00 from Roger P. Croteau. (SC)


03/28/2022Notice/IncomingFiled Amicus Curiae's Substitution of Counsel for Karen Hanks and Chantel Schimming. (SC)22-09519




03/29/2022MotionFiled Stipulation and Consent to File Amicus Curaie. (SC)22-09677




03/29/2022BriefFiled Brief of Amicus Curaie SFR Investments Pool 1, LLC, in Support of Respondent's Petition for Rehearing. (SC)22-09678




04/05/2022Order/ProceduralFiled Order Approving Stipulation. The parties have filed a stipulation and consent to allow SFR Investments Pool 1, LLC to file a brief of amicus curiae in support of respondent Thunder Properties, Inc.'s petition for rehearing.  The stipulation is approved.  NRAP 29(a).  The amicus brief was filed on March 29, 2022. (SC)22-10537




04/07/2022Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Answer due: 14 days. (SC)22-10878




04/19/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's answer to petition for rehearing  due: May 5, 2022. (SC)22-12382




05/05/2022Post-Judgment PetitionFiled Appellant's Answer to Petition for Rehearing. (SC)22-14452




05/18/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)22-15756




06/06/2022Post-Judgment PetitionFiled Petition for En Banc Reconsideration. (FILED IN WRONG CASE)(SC)


06/17/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-19196




06/17/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View